MARX, J.
John Santangele brought an action to enjoin the Building Commissioner of Cincinnati from interfering with him in making certain alterations in his building and opening a delicatessen, vegetable and grocery store therein. In April 1924 plaintiff applied to the Building Commissioner of Cincinnati for permission to change the double door of a garage in a building purchased by him to a show window and to change a small window to a door for the purpose of using said building for store purposes. The Building Commissioner granted this permit in April of the same year. In May, 1924, the Building Commissioner revoked the permit previously granted to the plaintiff and all work on said building was ordered stopped.
Between the time of granting the permit and the time of its revocation the so called Zoning Ordinance of Cincinnati, par 7, 1924, became effective. The Commissioner in his answer claimed that the plaintiff had misrepresented the facts in that he had wilfully misstated the name of the contractor who was to do the work, claiming that a disreputable contractor was doing the work wherein on the application plaintiff had given the name of a very reputable contractor. In holding the ordinance valid and in denying the plaintiff the relief prayed for, the court held:
1. A building permit does not constitute a contract or create any vested interest.
2. The Building Commissioner of the City of Cincinnati has jurisdiction and discretion to revoke a building permit granted by him when the application contains material misrepresentations or, the work authorized thereunder is proceeding in violation of law including the Occupational Tax Law.
3. Where a building permit is granted prior to the effective date of the Zoning Law and is revoked by Building Commissioner after said law goes into effect, subsequent permission to proceed is subject to the provisions of such Zoning Law when substantial construction has not already commenced.
4. The Cincinnati Zoning Law, (Ordinance No. 71-1924, of Cincinnati, Ohio,) is a valid and constitutional Ordinance.
5. The provisions of the Cincinnati Zoning Ordinance are independent and the provision thereof restricting residential property from invasion by business enterprises is a reasonable regulation well within the police power of the municipality.